t c memo united_states tax_court larry zavadil and diane zavadil petitioners v commissioner of internal revenue respondent docket no filed date joseph a nilan and joshua a dorothy for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies in petitioners’ federal_income_tax and sec_6662 accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to continued year deficiency penalty sec_6662 dollar_figure big_number dollar_figure big_number after concessions the issues for decision are whether petitioners are entitled to charitable_contribution deductions in excess of the dollar_figure and dollar_figure that respondent allowed for and respectively whether petitioners substantiated nonpassive unreimbursed expenses of dollar_figure and dollar_figure that they claimed on their schedules e supplemental income and loss attached to their form sec_1040 u s individual_income_tax_return for and continued the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar respectively and whether petitioners are liable for accuracy-related - - penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioners resided in minnesota when they petitioned this court i background a american solutions for business mr zavadil organized american business forms inc abf in date abf is a subchapter_s_corporation organized under minnesota law that did respondent disallowed unreimbursed expenses of dollar_figure and dollar_figure that petitioners claimed on schedules e attached to their form sec_1040 for and respectively the unreimbursed expenses originally at issue were as follows description travel_expenses payments to becky depree payments to nbd f total dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number petitioners concede that they are unable to substantiate their claimed travel_expenses and ms depree received dollar_figure in and not dollar_figure accordingly the unreimbursed expenses remaining at issue are the dollar_figure paid to ms depree in and the dollar_figure and dollar_figure paid to nbd f in and respectively business during the years in issue as american solutions for business asb mr zavadil was asb’s sole shareholder until date on that date mr zavadil sold all of the outstanding shares of asb to asb’s newly formed employee_stock_ownership_plan esop in exchange for his shares of asb mr zavadil received a dollar_figure note from asb payable with interest in consecutive annual installments after the sale of his asb shares mr zavadil continued to serve without compensation on asb’s board_of directors and as its ceo in asb’s board_of directors consisted of mr zavadil curt briggs and joseph a nilan petitioners’ counsel in this case mr briggs was also the president of national business development finance nbd f during the years in issue after the formation of the esop and at the request of wells fargo jeff seidel joined asb’s board_of directors b american diversity business solutions diane zavadil organized american minority business forms inc ambf in date ambf is a subchapter_s_corporation that did business during the although the corporation’s official name is american business forms inc the parties and witnesses consistently referred to the corporation by its trade_name american solutions for business and we do the same years in issue as american diversity business solutions adbs mrs zavadil was the sole shareholder of adbs during the years in issue c zavadil development mr zavadil organized zavadil development inc a subchapter_s_corporation in date mr zavadil was the sole shareholder of zavadil development during the years in issue d account no during and part of mr zavadil maintained a checking account with an account number ending in account no at glenwood state bank in the name of larry zavadil expense account before date the checks written on account no stated zavadil sales company larry zavadil expense account at some time in date the checks written on account no stated larry zavadil expense account in november or date mr zavadil changed the name on account no to zavadil development inc expense account larry zavadil ii mr zavadil’s asb ledger account asb maintained a ledger account on its books to keep track of mr zavadil’s non-asb expenditures the ledger account was maintained by marci henke an asb employee to generate a ledger entry either mr zavadil would instruct ms henke to ask asb’s finance department to issue a check for a non-asb item or he would charge a non-asb item to his asb credit card mr zavadil would then instruct ms henke or his executive assistant gladys freese to charge the item back to his asb ledger account during the years in issue ms henke and or ms freese charged various non-asb expenses to mr zavadil’s asb ledger account included in those charges were the following various charitable_contributions monthly payments to becky depree the former wife of a longtime asb employee the late dusty depree monthly payments to nbd f and advances to account no asb’s creditors required asb to ensure that all salesperson ledger accounts were paid off each month and mr zavadil accordingly wrote checks drawn on account no to pay off his ledger at the end of each month however at the end of several months during the years in issue mr zavadil had insufficient funds in account no to clear the checks drawn on that account in those months mr zavadil caused asb to transfer sufficient funds from asb to account no to cover the check or checks drawn on account no record the on several occasions mr zavadil also wrote checks drawn on account no to pay off part of his asb ledger account balance in the middle of the month charge on his asb ledger account and then cash the check or checks drawn on account no the following table shows the balance of mr zavadil’s asb ledger account before the check or checks drawn on account no was or were credited to it at the end of the month the amount of the check or checks drawn on account no and the amount that asb advanced to account no and recorded on mr zavadil’s asb ledger account after the payment amount was credited to mr zavadil’s asb ledger account and on or before the date that the check or checks drawn on account no cleared month ending balance of asb ledger account amount of check s drawn on account no amount advanced before check s cleared january february march april may june july august september october november december dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- dollar_figure -0- big_number -0- -0- -0- big_number -0- -0- big_number -0- january february march april may june july august september october november december big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number big_number -0- big_number big_number big_number big_number big_number unknown1 the record does not contain a copy of mr zavadil’s ledger account for any month after date however the bank statements for account no show a deposit of dollar_figure on date iii petitioners’ tax reporting petitioners reported adjusted_gross_income of dollar_figure and dollar_figure on their form sec_1040 for and respectively they claimed charitable_contribution deductions of dollar_figure and dollar_figure on the schedules a itemized_deductions attached to their form sec_1040 for and respectively on statements attached to their and form sec_1040 petitioners listed their schedule a charitable_contribution deductions as follows description amount church of the sacred heart st mary’s various--ledger diocese of st cloud various from k-1--ambf total for church of the sacred heart church of the sacred heart st mary’s habitat for humanity various--ledger miscellaneous public tv guthrie theatre ellis island mpls inst of arts niaf from k-1--ambf total for dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners also attached schedules e to their and form sec_1040 on a statement attached to their form_1040 petitioners reported nonpassive losses of dollar_figure for unreimbursed expenses relating to ambf on a statement attached to their form_1040 petitioners reported nonpassive losses of dollar_figure and dollar_figure for unreimbursed expenses relating to ambf and zavadil development respectively opinion i burden_of_proof generally the taxpayer bears the burden of proving that he is entitled to any claimed deduction see rule a 503_us_79 this includes the burden of substantiation sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 secretary for witnesses information documents meetings and interviews see also 116_tc_438 the parties do not discuss the applicability of sec_7491 to this case and we cannot determine from the record whether petitioners met the requirements of sec_7491 accordingly the burden_of_proof remains on petitioners ii charitable_contribution deductions a charitable_contributions generally generally sec_170 allows a deduction for any charitable_contribution made by a taxpayer a charitable_contribution may be effected through the efforts of an agent acting for the donor see 84_tc_285 weitz v commissioner tcmemo_1989_99 56_tcm_1422 agency is the fiduciary relationship that arises when one person a ‘principal’ manifests assent to another person an ‘agent’ that the agent shall act on the principal’s behalf and subject_to the principal’s control and the agent manifests assent or otherwise consents so to act restatement agency the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 3d sec dollar_figure see also 211_f2d_685 3d cir weitz v commissioner t c m cch pincite deductions for charitable_contributions of money are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for contributions of dollar_figure or more the taxpayer must also substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 sec_1_170a-13 income_tax regs sec_170 provides as follows with respect to the content of the required contemporaneous written acknowledgment b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the contributions made by a taxpayer to a donee organization during a taxable_year total dollar_figure or more sec_1_170a-13 income_tax regs or services consist solely of intangible religious benefits a statement to that effect b charitable_contributions at issue respondent disallowed charitable_contribution deductions of dollar_figure and dollar_figure for and respectively petitioners conceded that they are not entitled to some of the claimed charitable_contribution deductions however the parties disagree with respect to whether petitioners are bound by certain monetary concessions in the petition and whether certain of the claimed charitable_contributions should be disallowed for reasons that are unrelated to the parties’ primary dispute the parties contend that the charitable deductions properly at issue are as follows per petitioners per respondent dollar_figure big_number dollar_figure big_number whether petitioners are bound by amounts they conceded in the petition respondent contends that petitioners conceded in their petition that they are not entitled to dollar_figure and dollar_figure of the claimed charitable_contribution deductions for and respectively accordingly respondent contends in their petition petitioners concede that they received value in continued that only dollar_figure and dollar_figure of the claimed charitable_contribution deductions for and respectively are at issue petitioners contend that respondent will not be prejudiced if we disregard the monetary amounts of the concessions set forth in the petition because they are challenging respondent’s deficiency determinations only with respect to the charitable_contribution deductions that respondent determined to be the charitable_contributions of asb respondent did not explain in the notice_of_deficiency his reasons for disallowing the charitable_contribution deductions petitioners in their petition attempted to quantify the amounts at issue in doing so petitioners made it clear that they were contesting respondent’s determinations only with respect to the charitable_contributions that respondent disallowed because he determined that they were the charitable_contributions of asb respondent does not contend that he previously allowed any of the contributions that petitioners listed in their summary of contributions at issue or that he in any way relied on petitioners’ concessions in preparing this case for trial we find that respondent will not be continued exchange for dollar_figure and dollar_figure of the disallowed contributions for and respectively and they failed to substantiate dollar_figure and dollar_figure of the disallowed contributions for and respectively prejudiced by our consideration of all of the charitable_contribution deductions that were disallowed for the reason identified in the petition and we conclude therefore that with the exception of certain contributions discussed below see infra part ii b all such contributions are properly at issue whether additional disputed amounts are at issue petitioners introduced summary exhibits purporting to list charitable_contribution deductions at issue of dollar_figure and dollar_figure for and respectively at trial petitioners conceded the following adjustments to their summary exhibits we note however that upon realizing that they erroneously conceded certain amounts in the petition petitioners should have moved to amend the petition pursuant to rule a petitioners disavow on brief three additional concessions that they made at trial first petitioners conceded that the second receipt on page of exhibit 22-j shows that the deductible amount was less than the gift amount petitioners now contend that this receipt was dated date and was therefore not included in their summary of charitable_contributions at issue for second petitioners conceded that the second receipt on page of exhibit 22-j shows that the deductible amount was less than the gift amount petitioners now contend that they included the deductible amount for this contribution only in their summary of charitable_contributions at issue for third petitioners conceded that the receipt on page of exhibit 22-j shows that the deductible amount was less than the gift amount petitioners now contend that they included the deductible amount for this contribution only in their summary of charitable_contributions at issue for we agree with petitioners that these concessions were erroneous and that therefore no adjustments to the amounts at issue are continued date donee st anthony med ctr guthrie univ of minn found umf umf net correction for nat’l ethnic coal of orgs found guthrie net correction for original claimed amount corrected claimed amount dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number net correction dollar_figure big_number big_number dollar_figure was charged to mr zavadil’s ledger on date and dollar_figure was charged to his ledger on date in their reply brief petitioners concede that they are not entitled to deduct additional contributions because either the corresponding receipts lacked the required sec_170 statement or the contributions were not charged to mr zavadil’s asb ledger account petitioners’ concessions are as follows continued required on account of these concessions date donee amount receipts missing sec_170 statement total for girl scout troop nat’l wild turkey fed’n first baptist church of glenwood terrace mill found minnewaska lake ass’n armful of love total for united way of douglas pope cntys pioneer pub tv united way of douglas pope cntys pioneer pub tv dollar_figure big_number big_number big_number big_number contributions not charged to ledger account total for am cancer soc’y acs nat’l child safety council total for nw minn found ann andy preschool in fact this contribution was charged to mr zavadil’s asb ledger account on the date stated in petitioners’ summary of contributions at issue petitioners’ contentions with respect to the amounts of charitable_contributions at issue for and respectively can be summarized as follows petitioners’ summary of charitable_contributions at issue petitioners’ concessions at trial missing sec_170 statement contributions not charged to ledger account petitioners’ final claimed contributions at issue dollar_figure dollar_figure big_number big_number big_number big_number big_number respondent contends that additional contributions are not properly at issue because either the receipts for the contributions lacked the required sec_170 statement or the contributions were not charged to mr zavadil’s asb ledger account the contributions that respondent contends are not properly at issue but not conceded by petitioners are as follows date donee amount receipts missing sec_170 statement total for minnewaska high school norgaard elementary total for hospice norgaard elementary norgaard elementary dollar_figure contributions not charged to ledger account total for umf umf umf umf acs acs umf umf umf acs umf umf total for umf acs acs umf big_number big_number big_number big_number big_number big_number big_number big_number the receipt that petitioners introduced for this contribution recognizes a contribution of dollar_figure petitioners concede that they are not entitled to deduct the full dollar_figure payment to umf that they claimed on their summary of contributions at issue see supra part ii b petitioners concede that they are not entitled to deduct the full dollar_figure payment to umf that they claimed on their summary of contributions at issue see supra part ii b the receipt that petitioners introduced for this contribution recognizes a contribution in memory of helen hustad ida ronnei dale mclain susanne lauer richard frederick john arneson howard elwood and clara cummins we find that contributions in their memory were recorded as having occurred on mr zavadil’s asb ledger account on date each in the amount of dollar_figure the receipt that petitioners introduced for this contribution recognizes a contribution from zavadil sales co that occurred on date zavadil sales is not an incorporated entity see infra part ii c we find that mr zavadil made this contribution directly from his own funds the receipts that petitioners introduced for this contribution recognize contributions made by credit card we find that these contributions were recorded on mr zavadil’s asb ledger account as having occurred on date when asb paid off the dollar_figure credit card bill the receipt that petitioners introduced for this contribution recognizes a contribution in memory of norval lund lyle anderson mable evenson elvera neros julian nygaard mary hvezda james berg gerald wold and ken helgeson we find that contributions in their memory were recorded on mr zavadil’s asb ledger account as having occurred on july or in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the receipt that petitioners introduced for this contribution recognizes a contribution of dollar_figure and is dated date this contribution was recorded on mr zavadil’s asb ledger account as having occurred on date in the amount of dollar_figure petitioners’ summary of contributions combined the claimed charitable_contribution_deduction for this contribution with that of a second contribution to umf and claimed a total charitable_contribution_deduction for both contributions of dollar_figure the receipt that petitioners introduced for this contribution recognizes a contribution of dollar_figure states that only dollar_figure of the contribution is deductible and is dated date the receipt for the second contribution recognizes a contribution of dollar_figure states that dollar_figure of the contribution is deductible and is dated date we find that these contributions were recorded on mr zavadil’s asb ledger account as having occurred on date in the amount of dollar_figure with respect to the contribution receipts that respondent contends lack the required sec_170 statement we note that the contributions covered by those receipts were for less than dollar_figure accordingly sec_170 statements were not required see sec_170 sec_1_170a-13 income_tax regs and these contributions are therefore properly at issue with respect to the contributions that respondent contends were not charged to mr zavadil’s asb ledger account we find that only the following contributions were not charged to the ledger account date donee amount total for total for umf umf umf umf umf dollar_figure as noted supra p the receipt for this contribution recognizes a contribution of only dollar_figure petitioners contend that these contributions were not charged to mr zavadil’s asb ledger account because they were paid_by asb in cash rather than by check or credit card petitioners have not introduced any evidence to support their contention that mr zavadil bore the economic burden of the cash contributions accordingly we find that petitioners are not entitled to a deduction for these contributions see rule a c charitable_contributions charged to mr zavadil’s asb ledger account petitioners contend that they properly deducted the charitable_contributions at issue because mr zavadil bore the economic burden of the charitable_contributions that were charged to his asb ledger account and therefore asb paid the amounts in question as mr zavadil’s agent respondent contends that asb and not mr zavadil bore the economic burden of the charitable_contributions even if asb did not bear the economic burden of the charitable_contributions zavadil development and not mr zavadil bore that burden and petitioners did not show that asb acted as an agent of mr zavadil whether asb bore the economic burden of the charitable_contributions respondent contends that asb bore the economic burden of the charitable_contributions at issue because mr zavadil used a circular flow of funds to ensure that he did not bear the economic burden of the contributions in particular respondent contends that mr zavadil would regularly issue checks from account no at the end of the month to pay off his ledger advance sufficient funds from asb to account no at the beginning of the next month to cover the check drawn on account no and then cause asb to cash the check from account no for example mr zavadil’s asb ledger account shows that an outstanding balance of dollar_figure was paid with a check from account no on date the ledger account further shows that asb advanced dollar_figure to mr zavadil on date the bank statement for account no reflects a deposit of dollar_figure on date the bank statement for account no further shows that dollar_figure check no was debited from the account on date respondent’s argument is too broad and fails to recognize that mr zavadil at certain times during the years at issue fully paid his asb ledger account balances with his own funds the record shows that the alleged circular flow of funds of which respondent complains did not become a regular pattern until the second half of moreover the record shows that mr zavadil paid his asb ledger account balances as of date and date without the benefit of any advances from asb to cover the payments because mr zavadil’s asb ledger account balances were fully paid off at the end of date and date without an advance to cover those months’ payments any previous advances were necessarily paid off accordingly we conclude that asb did not bear the economic burden of the charitable_contributions charged to mr zavadil’s asb ledger account before date the ledger entry states credit pmt by pers ck we reach a different conclusion however with respect to the charitable_contributions made from mr zavadil’s asb ledger account after date from date through at least date mr zavadil caused asb to advance funds to account no to cover the checks drawn on that account to pay off his asb ledger balance for those months this circular flow of funds resulted in asb’s assumption of most if not all of the economic burden of the charitable_contributions charged to mr zavadil’s asb ledger account after date petitioners failed to prove what portion if any of the charitable_contributions made after date mr zavadil effectively paid with his own funds and not funds advanced by asb petitioners also introduced no credible_evidence that mr zavadil’s asb ledger account balance at the end of represented bona_fide indebtedness of mr zavadil we therefore conclude that petitioners have failed to carry their burden of showing that mr zavadil and not asb bore the economic burden of the charitable_contributions at issue that were made after date see rule a the record does not show whether asb advanced funds to account no to cover the dollar_figure check drawn on that account to pay off his asb ledger at the end of date however the bank statements for account no show that a deposit of dollar_figure was made to that account on the day that the check cleared whether zavadil development bore the economic burden of the charitable_contributions respondent contends that even if we find that asb did not bear the economic burden of the charitable_contributions at issue zavadil development and not mr zavadil bore that burden because mr zavadil paid off the balance of his asb ledger account from an account of zavadil development respondent’s contention is based on his assertion that account no was owned by zavadil development however the parties stipulated that account no was a zavadil sales company account and mr zavadil and colette carlson a certified_public_accountant who has prepared petitioners’ tax returns since the early 1990s both credibly testified that account no was mr zavadil’s business account for his unincorporated sales activities that he first started using in if not earlier moreover the name appearing on the bank statements for account no does not include zavadil development until at least november or date and although mr zavadil testified that he as mr zavadil noted at trial the check numbers for account no corroborate his testimony that the account has been in use for a long time check no was drawn on account no on date check no was drawn on account no on date during this roughly two-year period mr zavadil wrote big_number checks against account no or around big_number per year mr zavadil formed zavadil development in date and it is unlikely that mr zavadil wrote big_number checks during the four years between date and date used some of the funds that he deposited into account no to fund zavadil development’s real_estate investments there is nothing in the record that contradicts the parties’ stipulation and mr zavadil and ms carlson’s testimony that account no was an account of zavadil sales zavadil sales is not an incorporated entity we therefore find that mr zavadil and not zavadil development bore the economic burden of the charitable_contributions charged to his asb ledger account before date whether asb was mr zavadil’s agent respondent contends that petitioners have not shown that asb acted as mr zavadil’s agent in making the charitable_contributions at issue respondent notes that although an agency relationship does not require a written_agreement see pmh props v nichols n w 2d minn there still must be evidence that the agent assented to the undertaking see id however mr zavadil credibly testified that he directed asb employees to make the charitable_contributions on his behalf moreover mr zavadil’s testimony was corroborated by the testimony of ms freese and ms carlson and by the introduction of the ledger itself into evidence we infer that as ceo of asb mr zavadil could cause asb to assent to being his agent in making the charitable_contributions at issuedollar_figure respondent further contends that this case is distinguishable from cases such as skripak v commissioner t c pincite and weitz v commissioner t c m cch pincite7 where we held that charitable_contributions can be effected through an agent of the taxpayer because the agents in those cases contributed the principals’ assets whereas asb contributed its own money and not mr zavadil’s money but by agreeing to act as mr zavadil’s agent in making the charitable_contributions at issue asb also agreed to advance the contributed amounts to mr zavadil we therefore find that asb acted as an agent of mr zavadil when it made the charitable_contributions at issue accordingly we conclude that petitioners are entitled to deduct the charitable_contributions at issue that were charged to mr zavadil’s asb ledger account before date and sustain respondent’s disallowance of the charitable_contribution deductions at respondent points to the fact that asb was recognized as a 10-year member of the minnesota keystone program for donating at least of its pretax earnings to charity the minnesota keystone program is a program of the minneapolis regional chamber of commerce http www minneapolischamber org clientuploads docs keystoneinsert_ov erview pdf last visited date we do not think that asb’s participation in this private program is particularly useful in deciding whether asb was acting as an agent of mr zavadil when it made the charitable_contributions at issue issue that were charged to mr zavadil’s asb ledger account after date iii unreimbursed expenses respondent disallowed the unreimbursed expenses of dollar_figure and dollar_figure that petitioners claimed on the schedules e attached to their form sec_1040 for and respectively after concessions the unreimbursed expenses remaining at issue are the dollar_figure paid to ms depree in and the dollar_figure and dollar_figure paid to nbd f in and respectivelydollar_figure a sec_162 generally sec_162 provides a deduction for ordinary and necessary expenses that a taxpayer pays or incurs during the taxable_year in carrying_on_a_trade_or_business sec_162 requires a taxpayer to prove that the expenses deducted were paid_or_incurred during the taxable_year were incurred to carry on the taxpayer’s trade_or_business and were ordinary and necessary expenditures of the business see also 403_us_345 an expense is ordinary if it is customary or usual within a because we sustain respondent’s disallowance of the unreimbursed expenses at issue for the reasons discussed below we need not address respondent’s alternative contention that asb or zavadil development bore the economic burden of these expenses and not mr zavadil particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 generally a taxpayer who pays another taxpayer’s business_expenses may not treat those payments as ordinary and necessary expenses_incurred in the payor’s business see 42_tc_800 see also 319_us_590 deputy v du pont u s pincite s am gold platinum co v commissioner 8_tc_1297 aff’d 168_f2d_71 2d cir however where a taxpayer pays the ordinary and necessary business_expenses of another taxpayer in order to protect or promote the payor’s own business the payment may be deductible see eg 7_tc_779 42_bta_78 aff’d in part rev’d in part on another issue 120_f2d_617 8th cir 35_bta_876 in 48_tc_679 we articulated a two-part test for determining whether a taxpayer’s payments are eligible for this exception the taxpayer’s primary motive for paying the expenses was to protect or promote the taxpayer’s business and the expenditures constituted ordinary and necessary expenses in the furtherance or promotion of the taxpayer’s business b payments to ms depree petitioners contend that they can deduct dollar_figure that mr zavadil charged to his asb ledger account in for payments to ms depree because the payments satisfied an obligation of asb that it refused to pay additionally petitioners contend that asb would have been allowed to deduct the payments to ms depree had it made the payments itself because asb originally agreed to make the payments on account of mr depree’s long and valuable service to asb the payments to ms depree were recorded on mr zavadil’s asb ledger account mr zavadil testified that after mr depree died in he promised to pay ms depree dollar_figure over five years to provide additional compensation_for mr depree’s hard and often undercompensated work for asb during its early years mr zavadil further testified that when the esop acquired the we note that in a statement attached to petitioners’ form_1040 petitioners reported that the unreimbursed expenses at issue for including the payments to ms depree were attributable to unreimbursed expenses of ambf to explain this discrepancy petitioners called their return preparer ms continued outstanding shares of asb the esop declined to continue making payments to ms depree because asb’s board_of directors board concluded that the payments to ms depree were the personal obligations of mr zavadil and it would be better if the esop were not burdened with these payment because the esop already carried significant debt petitioners contend that they disagreed with the board’s decision to terminate asb’s payments to ms depree and that therefore mr zavadil was simply paying ms depree what asb had previously agreed to pay her petitioners further contend that mr zavadil continued paying ms depree to protect his reputation as a salesperson however mr zavadil did not testify that he continued paying ms depree because he was concerned about his business reputation and there is no factual basis in the record to support a finding that mr zavadil made the payments to protect his reputation we conclude that petitioners have failed to satisfy the first part of lohrke’s two-part test see rule a lohrke v commissioner t c pincite continued carlson to testify at trial ms carlson testified that she originally understood from her conversations with mr zavadil that the payments were deductible because ms depree provided consulting services to ambf petitioners did not call ms depree to testify at trial as to the nature of the payments she received accordingly we sustain respondent’s disallowance of the unreimbursed expense deduction petitioners claimed for the amount_paid to ms depree in c payments to nbd f petitioners contend that they can deduct dollar_figure and dollar_figure charged to mr zavadil’s asb ledger account in and respectively for payments to nbd f because the payments were compensation_for services actually rendered to mr zavadil’s various wholly owned business entities nbd f was mr briggs’ consulting company the payments to nbd f were recorded on mr zavadil’s asb ledger account mr zavadil testified that mr briggs mostly provided consulting services for entities belonging to mr or mrs zavadil and therefore the payments to mr briggs were charged to his asb ledger account mr zavadil further testified that mr briggs was a member of asb’s board_of directors when the esop was formed in we infer from mr zavadil’s vague testimony that mr briggs provided some services to asb during the years in issue mr zavadil however did not call mr briggs to testify as to the nature of the payments nbd f received and he did not otherwise introduce any credible_evidence about the nature of the payments petitioners do not contend and have introduced no credible_evidence showing that mr zavadil paid asb’s nbd f consulting expenses to protect or promote his other business activities see lohrke v commissioner t c pincite because petitioners have failed to introduce any credible_evidence regarding the nature and purpose of the payments at issue we sustain respondent’s disallowance of the unreimbursed expenses that petitioners claimed for the amounts paid to nbd f in and respectively iv accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 115_tc_523 an understatement means the excess of the amount of tax required to be shown on a return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is substantial in the case of a corporation if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite we have sustained or petitioners have conceded certain of respondent’s adjustments to petitioners’ claimed charitable_contribution and unreimbursed business_expense deductions for and the evidence shows that petitioners did not comply with the rules and regulations under sec_162 and sec_170 in claiming these deductions respondent has therefore met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations with respect to the disallowed deductions is appropriate petitioners have not shown that such a penalty is inappropriate and they do not contend that they acted with reasonable_cause and in good_faith with respect to the underpayment accordingly petitioners are liable for a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations alternatively to the extent that the rule_155_computations show that the understatement_of_tax for or exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 respondent has met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax is appropriate petitioners do not contend that they acted with reasonable_cause and in good_faith with respect to the underpayments accordingly petitioners would be liable for a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement of tax for such year or years however petitioners will be liable for only one sec_6662 penalty with respect to any portion of the underpayment_of_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
